DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-3, 5-11, 13-19 and 21-23 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-3, 5-11, 13-19 and 21-23 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20200258386 A1 (“Lu”) discloses a method for an ego vehicle, said method includes providing roaming data to a server, the roaming data describing a roaming pattern of the ego vehicle in a geographic area as a function of time. The method further includes providing a request to the server that describes a need for the ego vehicle to park. The method further includes receiving, from the server, a geographic location of an available parking spot and an estimated length of time the available parking spot will remain available.
US 20200242933 A1 (“Brudner”) teaches an invention pertaining to parking management and communication of parking information. A processor of a computing apparatus may obtain sensor data regarding a parking lot from a parking lot controller. The processor may analyze the sensor data. The processor may receive, from a client, a request for assistance with parking at the parking lot. The processor may provide, to the client, information on a location and status of a space (e.g., open space) in the parking lot, a path to the space, or both.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such 

Regarding Claim(s) 1-3, 5-11, 13-19 and 21-23, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“in response to locating a first parking space indicated in the list, determining whether the located first parking space is indeed available based on sensor data obtained from one or more sensors mounted on the ADV, wherein the parking path is planned to park the ADV into the first parking space if the first parking space is indeed available based on the sensor data”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)